DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 2-8, 18 & 21-25 are allowed.
Claim 2 is allowable for at least the reason “the first dielectric layers have a boundary with the reference plane of the support and a material of the first dielectric layers is different from a material of the support” as set forth in the claimed combination. 
Claims 3-8 & 18 are allowable due to their dependence on Claim 2.
Claim 21 is allowable for at least the reason “each first intermediate dielectric layer of the plurality of the first intermediate dielectric layers has a boundary with a respective first dielectric layer of the plurality of the first dielectric layers and a material of the first intermediate dielectric layers is different from a material of the first dielectric layer” as set forth in the claimed combination. 
Claims 22-24 are allowable due to their dependence on Claim 21.
Claim 25 is allowable for at least the reason “each first intermediate dielectric layer of the plurality of the first intermediate dielectric layers forms an integrated structure with a respective first dielectric layer of the plurality of the first dielectric layers, the integrated structure has a shape of a narrowing cone projecting the reference plane of the support” as set forth in the claimed combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Terminal Disclaimer
The terminal disclaimer filed on 12/17/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/884,464 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872